Appeal by defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered July 11, 1984, convicting him of robbery in the first degree, unlawful imprisonment in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
*553Judgment affirmed.
The evidence was sufficient to establish defendant’s guilt beyond a reasonable doubt. The People did not have to prove that defendant knew that his accomplice intended to threaten the immediate use of a dangerous instrument to establish his guilt of robbery in the first degree (see, People v Parker, 97 AD2d 943).
We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., Rubin, Eiber and Kooper, JJ., concur.